ITEMID: 001-107059
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KOLESNIKOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Violation of Art. 6-1
JUDGES: Angelika Nußberger;Ganna Yudkivska
TEXT: 4. The applicant was born in 1981 and lives in the Kharkiv Region.
5. On 11 October 2001 the police arrested him on suspicion of violent robbery and unlawful possession of weapons.
6. On 12 October 2001 the Valky Court ordered the applicant’s detention pursuant to Article 165-2 § 9 of the Code of Criminal Procedure (“CCP”) until 21 October 2009 on the ground that, if the applicant remained at liberty, he might abscond and obstruct justice. On 19 October 2001 it remanded the applicant in detention for the maximum period of two months on the grounds of the gravity of charges against him, possibility of absconding and negative character references. On 7 December 2001 the court extended the maximum period of the applicant’s detention for four months on the grounds of the gravity of charges and possibility of absconding.
7. On 8 February 2002, following the completion of the pre-trial investigations, the case was referred to the court for trial.
8. On 6 March 2002 the court ruled, inter alia, that the applicant should remain in detention, without giving any reasons.
9. On 21 May 2002 the case was transferred to the Kharkiv Court, which on 28 March 2003 found the applicant guilty as charged and sentenced him to twelve years’ imprisonment with confiscation of property.
10. On 11 November 2003 the Court of Appeal quashed that judgment and remitted the case for fresh consideration. It did not rule on the applicant’s detention.
11. On 23 November 2004 the Kharkiv Court remitted the case for additional investigation. It ordered the applicant to remain in detention, without giving any reasons.
12. On 10 March 2005 the Court of Appeal quashed the decision of 23 November 2004 and remitted the case for fresh court consideration. It did not rule on the applicant’s detention.
13. On 12 May 2006 the Kharkiv Court rejected the applicant’s request for release because of the gravity of charges against him.
14. On 13 June 2006 the same court convicted the applicant for violent robbery and unlawful possession of weapons and sentenced him to eight years’ and six months’ imprisonment with confiscation of property.
15. On 24 May 2007 the Court of Appeal quashed that judgment and remitted the case for fresh consideration. It did not rule on the applicant’s detention.
16. On 16 August 2007 the Kharkiv Court ruled, inter alia, that the applicant should remain in detention, without giving any reasons.
17. On 22 November 2007 the case was transferred to the Chervonozavodskyy District Court of Kharkiv, which on 11 December 2007 ruled, inter alia, that the applicant should remain in detention, without giving any reasons.
18. On 13 February and 10 April 2008 the above court rejected the applicant’s and three other co-defendants’ requests for release, holding that the detention as a preventive measure had been chosen with regard to the defendants’ personality, age and the gravity of charges against them as well as other circumstances provided by Articles 148 and 150 of the CCP, without any further specification. On 2 June 2008 the court examined the defendants’ yet another request for release and rejected other co-defendants’ request, without specifically addressing the applicant’s own request.
19. On 17 July 2008 the court convicted the applicant on the same charges as in the judgments of 28 March 2003 and 13 June 2006 and sentenced him to eight years’ imprisonment with confiscation of property.
20. On 23 July 2009 the Court of Appeal upheld the judgment.
21. On 9 October 2009 the applicant was released from detention, having served his term of imprisonment. The applicant states that his health deteriorated in detention, in respect of which he did not provide any further details or supporting evidence.
22. On 17 March 2010 the Supreme Court refused to grant leave to the applicant’s appeal in cassation.
23. According to the Government, in the course of the proceedings the investigators and the courts interrogated and heard three other co-defendants, four witnesses and four aggrieved parties. This took them about one month in total. Fourteen hearings were adjourned mainly due to the absence of the witnesses, the aggrieved parties or the co-defendants’ representatives, because the defendants were not escorted to the court and due to the absence of the judges. Five times the courts applied compulsory summonses on the witnesses and the aggrieved parties.
24. According to the applicant, he had difficulties in obtaining copies of all documents necessary for the substantiation of his application before the Court. Eventually, he provided all necessary copies.
25. Provisions of the CCP of 28 December 1960 on preventive measures are set out in Nevmerzhitsky v. Ukraine (no. 54825/00, § 54, ECHR 2005II (extracts)).
VIOLATED_ARTICLES: 5
6
VIOLATED_PARAGRAPHS: 5-3
6-1
